


Exhibit 10.2
THIRD AMENDMENT TO THE
FOURTH AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT


THIS THIRD AMENDMENT TO THE FOURTH AMENDED AND RESTATED TRADEMARK LICENSE
AGREEMENT (this “Amendment”) made as of the 1st day of June, 2015, (the
“Effective Date”), shall amend the Fourth Amended and Restated Trademark License
Agreement made July 27, 2011 (the “Master License Agreement”), by and between
Nextel Communications, Inc., a Delaware corporation, having a place of business
at with an office at 6200 Sprint Parkway, Overland Park, Kansas
66251(“Licensor”) and NII Holdings, Inc. (f/k/a/ Nextel International, Inc.), a
Delaware corporation, having a place of business at 1875 Explorer Street, Suite
800, Reston, Virginia 20190 (“Licensee”). Licensor and Licensee may be herein
each referred to as a “Party” and together as the “Parties”. Capitalized terms
defined in the Master License Agreement and not otherwise defined herein shall
have the same meaning in this Amendment as in the Master License Agreement.


RECITALS


A.    On July 27, 2011, the Parties entered into the Master License Agreement
whereby Licensor granted Licensee and its Subsidiaries the right to use the
Marks in accordance with the terms and conditions set forth therein.


B.     On September 15, 2014, Licensee filed a voluntary petition for relief
under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court
for the Southern District of New York, Case No. 14-12611.


C.     Licensee requested to assume pursuant to section 365 of the Bankruptcy
Code the Master License Agreement in the Bankruptcy proceeding.
 
D.    Licensor objected to Licensee’s assumption of the Master License
Agreement.


NOW, THEREFORE, in consideration of the mutual promises, conditions and
understandings contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the Parties hereto agree as follows:


1.
Effective as of the Effective Date, the Parties agree to modify the Agreement by
modifying or adding the following sections:



6.1 Notifications and Maintenance of Registrations. Within sixty days of the
execution of this Agreement, and on an annual basis thereafter, Licensee shall
provide to Licensor a full and complete listing of existing registrations,
pending applications, and pending oppositions, administrative or legal actions
relating to the Marks (the “Annual Report”). Within 30 days of the presentation
of the first Annual Report, the Parties will determine which of the Marks
represent critical intellectual property rights that are core to the Parties’
businesses (the “Core Marks”). The maintenance of registrations for the Marks in
any country in the Territory will be the sole responsibility of Licensee at
Licensee's cost and expense, including any tax that may be levied within the
Territory. Licensee shall timely advise Licensor regarding the filing of any
renewal applications and the renewal of the registrations. Licensee may not
allow the Core Marks to be abandoned without the express written consent of the
Licensor. In the event that Licensor determines that the Core Marks intended to
be abandoned by the Licensee should be maintained, they shall so advise Licensee
within ten (10) days following




--------------------------------------------------------------------------------




Licensor's receipt of the intention to abandon so that Licensee may proceed with
the renewal at Licensee’s cost. For purposes of clarification, if it is not
possible to renew and/or maintain the mark for reasons such as non-use, Licensor
may instruct Licensee to file a replacement application to protect the Core
Marks.


6.2 New Trademark and Service Mark Clearance and Filings. Licensor is
responsible for conducting any necessary trademark searches and for filing and
prosecuting trademark and service mark applications for the Marks licensed to
Licensee, but may at its discretion, elect to allow Licensee to do so on its
behalf in which case such costs will be borne by the Licensee. Filings by
Licensee on Licensor's behalf are subject to prior approval of the intellectual
property group of Licensor's law department, such approval not to be
unreasonably withheld. Licensee is responsible for all reasonable costs
associated with Licensor's filing, maintenance, protection, taxes or other costs
related to the Marks in the Territory, including but not limited to costs
associated with oppositions, cancellations, administrative actions, legal
actions and/or any other type of action necessary to register and protect the
Marks. Licensee's request for approval (i) to file and/or prosecute such
applications for the Marks; or (ii) of any proposed applications for the Marks;
and (iii) to commence any action to protect the Marks shall be deemed approved
if Licensor has not responded to Licensee's written request for approval within
ten (10) days following Licensor's receipt of that notice. Licensee shall timely
advise Licensor regarding the filing of any new applications, the abandonment of
any application and/or the grant of the registrations. Licensee shall also
timely advise Licensor of any developments in any actions taken to register and
protect the Marks and may not settle any actions without Licensor’s prior
written consent.




6.4 Non-Use Countries Opt-Out. Notwithstanding Section 2.7, should Licensee
elect to reject payment of costs and expenses under Sections 6.1 and 6.2 for
Core Marks for countries within the Territory where Licensee or a Licensee
Subsidiary is not engaged in Licensed Activities, then the Marks License and
Trade Name License granted hereunder will terminate with regard to that country
either (i) 30 days after Licensee provides notice to Licensor of rejection of
payments of costs and expenses in that country or (ii) 30 days after Licensor
provides Licensee notice of failure to pay costs and expenses pursuant to this
Agreement in that country and Licensor opts to not pay those cost and expenses
demanded in that notice within that 30 days from the date of the notice from
Licensor.


2.
All other terms and conditions of the Master License Agreement, as amended,
shall remain in full force and effect except as expressly amended hereby.



3.
This Amendment may be executed in any number of counterparts and by the
different Parties on separate counterparts, and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.



4.
The Master License Agreement, as amended hereby, constitutes the entire
understanding among the Parties concerning the subject matter hereof and
supersedes all prior discussions, agreements, and representations, whether oral
or written, and whether or not executed by the Parties. No modification,
amendment, or other change may be made to it unless reduced to in writing and
executed by authorized representatives of both Parties.





IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of June 1, 2015.




--------------------------------------------------------------------------------








NEXTEL COMMUNICATIONS, INC.


By: /s/ HARLEY R. BALL
Name: Harley R. Ball
Title: VP, Intellectual Property Law






NII HOLDINGS, INC.


By: /s/ SHANA C. SMITH
Name: Shana C. Smith
Title: VP, Deputy GC






